In re Hendricks, Floyd et al.; Agriculture and Forestry Department of; Louisi*980ana State of; Odom, Bob; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of West Carroll, 5th Judicial District Court Div. C, No. 24,623; to the Court of Appeal, Second Circuit, No. 35366-CW.
Granted. The case is remanded to the court of appeal, which is ordered to reconsider relators’ application for supervisory writs after giving relators a reasonable opportunity to supplement their application with the record in this case. Martin v. Heritage Manor South, 00-1023 (La.4/3/01), 784 So.2d 627.